                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

JEANNE BALLARD, MARSHA CAPOSELL, )
GREGORY SCOTT GALATIAN, and JOHN )                   CASE NO.
GANDARA on behalf of themselves and others )
similarly situated,                        )
                                           )         JUDGE
               Plaintiffs,                 )
                                           )
       v.                                  )         CLASS AND COLLECTIVE ACTION
                                           )         COMPLAINT
CORECIVIC OF TENNESSEE, LLC                )
                                           )         JURY DEMAND INCLUDED HEREON
               Defendant.                  )

       For their Class and Collective Action Complaint, Plaintiffs Jeanne Ballard, Marsha

Caposell, Gregory Scott Galatian, and John Gandara state and allege as follows:

                                      INTRODUCTION

        1.     This case challenges policies and practices of Defendant that violated the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the Ohio overtime

compensation statute, Ohio Rev. Code Ann. § 4111.03.

        2.     Plaintiffs brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that an action to recover the liability prescribed by the FLSA

may be maintained against any employer by any one or more employees for and on behalf of

other employees similarly situated. Plaintiffs bring this case on behalf of themselves and other

“similarly-situated” persons who may join this case pursuant to § 216(b).

        3.     Plaintiffs Ballard and Caposell also bring this case as a class action pursuant to

Fed. R. Civ. P. 23 on behalf of themselves and other members of a class of persons, defined

herein, who assert factually related claims under Ohio wage-and-hour statutes.



                                               1

     Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 1 of 10 PageID #: 1
                                 JURISDICTION AND VENUE

         4.     This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).

          5.    This Court has supplemental jurisdiction over Plaintiffs Ballard and Caposell’s

 claims under Ohio law because those claims are so related to the FLSA claims as to form part

 of the same case or controversy.

          6.    Venue is proper in this judicial district and division pursuant to 28 U.S.C.

§1391(b) because Defendant’s principal place of business is in this district and division.

                                            PARTIES

          7.    Plaintiffs were employed by Defendant as correctional officers within the last two

years.

          8.    Defendant Core Civic of Tennessee, LLC is a for-profit limited liability company

organized under the laws of Tennessee.

          9.    Defendant operates over 40 secure facilities throughout the country.

          10.   Defendant is in the business of operating correctional and detention centers.

          11.   Defendant employed Plaintiffs Ballard and Caposell at its Northeast Ohio

Correctional Center in Mahoning County, Ohio.

          12.   Defendant employed Plaintiff Galatian at its Cimarron Correctional Facility in

Cushing, Oklahoma.

          13.   Defendant employed Plaintiff Gandara at its Bent County Correctional facility in

Las Animas, Colorado.

          14.   At all times relevant, Defendant was an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d), and corresponding provisions of Ohio law including the Ohio



                                                 2

     Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 2 of 10 PageID #: 2
overtime compensation statute, Ohio Rev. Code Ann. § 4111.03.

                                 FACTUAL ALLEGATIONS

       15.      At all times relevant to this Complaint, Defendant employed Plaintiffs and other

similar situated correctional and detention officers in a non-exempt hourly capacity.

       16.      During all times relevant to this Complaint, Plaintiffs and other similarly situated

correctional and detention officers frequently worked in excess of 40 hours per week.

       17.      Defendant’s correctional and detention officers are responsible for the custody

and discipline of inmates or detainees held at correctional and detention centers operated by

Defendant.

       18.      Among other duties, the correctional and detention officers search for contraband

and provide security, count, feed, and supervise inmates and detainees.

             Defendant Fails to Compensate Correctional and Detention Officers
                   for Completing Security Screenings Before Each Shift

       19.      At the beginning of each shift, prior to clocking in, Defendant requires Plaintiffs

and other similarly situated correctional and detention officers to undergo a security screening.

       20.      During the security screening the correctional and detention officers empty their

pockets, remove their shoes, belts, and jackets and all metal objects, empty their bags, and submit

any personal items in their possession for inspection.

       21.      The correctional and detention officers then walk through a metal detector before

reclaiming their possessions and donning their shoes, belts, and jackets.

       22.      Defendant requires the correctional and detention officers to undergo this

screening for the purposes of safety, and to prevent officers from inadvertently or intentionally

bringing contraband into the correctional and detention centers.

       23.      Keeping weapons and other contraband out of the prison is necessarily tied to the

                                                 3

     Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 3 of 10 PageID #: 3
correctional and detention officers’ work of providing security and searching for contraband.

          24.    Thus, undergoing security screenings is integral and indispensable to the

correctional and detention officers’ principal activities.

          25.    Defendant, however, fails to compensate Plaintiffs and similarly situated

correctional and detention officers for time spent undergoing pre-shift security screenings.

          26.    Defendant’s failure to compensate Plaintiffs and the similarly situated

correctional and detention officers resulted in unpaid overtime in violation of the FLSA. See,

Aguilar, et al. v. Management & Training Corporation, 2020 U.S. App. LEXIS 3339 (10th Cir.

Feb. 4, 2020)(pre-shift security screenings of detention officers are integral and indispensable

under Busk and therefore must be counted as hours worked for purposes of computing overtime).

                           COLLECTIVE ACTION ALLEGATIONS

          27.    Plaintiffs incorporate by reference the foregoing allegations as if fully rewritten

herein.

          28.    Defendant maintains correctional and detention centers throughout the country.

          29.    Plaintiffs bring this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b).

          30.    The Potential Opt-Ins who are “similarly situated” to Plaintiffs’ with respect to

Defendant’s FLSA violations consist of:

                All current and former Correctional Officers, Senior Correctional
                Officers, Detention Officers, and Senior Detention Officers
                classified as non-exempt during the two-year period before the filing
                of this Complaint to the present in all correctional and detention
                centers nationwide excluding those who worked exclusively at the
                Eloy Detention Center, Lake Erie Correctional Institution, the
                Trousdale Turner Correctional Center, and any location in
                California.

          31.    Such persons are “similarly situated” with respect to Defendant’s FLSA

                                                  4

      Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 4 of 10 PageID #: 4
violations in that all were non-exempt employees of Defendant, all were subjected to and

injured by Defendant’s unlawful practice of failing to pay for pre-shift work resulting in unpaid

overtime, and all have the same claims against Defendant for unpaid overtime compensation as

well as for liquidated damages, attorneys’ fees, and costs.

          32.    Conditional certification of this case as a collective action pursuant to 29 U.S.C.

§ 216(b) is proper and necessary so that such persons may be sent a Court-authorized

notice informing them of the pendency of this action and giving them the opportunity to “opt

in.”

          33.    The persons similarly situated to Plaintiffs are readily identifiable through the

payroll records Defendant was required to maintain pursuant to the FLSA.

                               CLASS ACTION ALLEGATIONS
                                       (Ohio Class)
          34.    Plaintiffs incorporate by reference the foregoing allegations as if fully rewritten

herein.

          35.    Plaintiffs Ballard and Caposell also bring this case as a class action pursuant to

Fed. R. Civ. P. 23 on behalf of themselves and other members of a class of persons who

assert claims under the laws of the State of Ohio (the “Ohio Class”), defined as:

                All of Defendant’s current and former correctional and detention
                officers who worked in Ohio and worked 40 or more hours in at least
                one workweek at any point within two years preceding this action.

          36.    The Ohio Class is so numerous that joinder of all class members is

impracticable. The exact number of class members as well as their identities are ascertainable

from the payroll records Defendant has maintained, and was required to maintain, pursuant

Ohio law.

          37.    There are questions of law or fact common to the Ohio Class, including but


                                                  5

       Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 5 of 10 PageID #: 5
not limited to:

                  Whether Defendant failed to pay Plaintiffs Ballard and Caposell
                  and other class members all overtime pay due to them?

                  Whether Defendant kept adequate records of the hours worked
                  by Plaintiffs and the other class members?

       38.        Plaintiffs Ballard and Caposell’s claims are typical of the claims of other

members of the Ohio Class. Plaintiffs Ballard and Caposell’s claims arise out of the same

uniform course of conduct by Defendant, and are based on the same legal theories, as the claims

of other class members.

       39.        Plaintiffs Ballard and Caposell will fairly and adequately protect the interests of

the Ohio Class. Plaintiffs Ballard and Caposell’s interests are not antagonistic to, but rather are

in unison with, the interests of other class members. Plaintiffs Ballard and Caposell’s counsel

has broad experience in handling class action litigation, including wage-and-hour litigation,

and is fully qualified to prosecute the claims of the Ohio Class in this case.

       40.        The questions of law or fact that are common to the Ohio Class predominate

over any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the class are common to the class and predominate over any questions

affecting only individual class members.

       41.        A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many class members’ claims are sufficiently small that they would

be reluctant to incur the substantial cost, expense, and risk of pursuing their claims individually.

Certification of this case as a class action pursuant to Federal Rule of Civil Procedure 23 will

enable the issues to be adjudicated for all class members with the efficiencies of class litigation.
                                                   6

      Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 6 of 10 PageID #: 6
                                         COUNT ONE
                                   (FLSA Overtime Violations)
          42.    Plaintiffs incorporate by reference the foregoing allegations as if fully rewritten

herein.

          43.   Plaintiffs bring this claim for violation of the FLSA’s overtime provisions on

behalf of themselves and the potential opt-ins who may join this case pursuant to 29 U.S.C.

§ 216(b). Plaintiffs’ written consents to becoming a party to this action pursuant to § 216(b)

are being filed with the Court as Exhibit A to this Complaint.

          44.    The FLSA requires that Defendant’s non-exempt hourly employees receive

overtime compensation for all hours worked in excess of forty (40) in a workweek.

          45.    Plaintiffs and the potential opt-ins should have been paid overtime

compensation at the rate of one-half times their regular rate of pay for all hours worked in

excess of forty hours per workweek.

          46.    Defendant failed to pay the overtime compensation to Plaintiffs and the

potential opt-ins.

          47.    By engaging in that practice, Defendant violated the FLSA and regulations

thereunder.

          48.    As a result of Defendant’s violations of the FLSA, Plaintiffs and the potential

opt-ins were injured in that they did not receive overtime compensation due to them pursuant

to the FLSA. 29 U.S.C. § 216(b) entitles them to an award of unpaid overtime compensation

as well as an additional equal amount as liquidated damages. Section 216(b) further provides

that the court shall, in addition to any judgment awarded to the Plaintiffs, allow a reasonable

attorney’s fee to be paid by the Defendant, and costs of the action.”




                                                  7

      Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 7 of 10 PageID #: 7
                                         COUNT TWO
                                   (Ohio Overtime Violations)
        49.     Plaintiffs Ballard and Caposell incorporate by reference the foregoing allegations

as if fully rewritten herein.

        50.     Plaintiffs Ballard and Caposell bring this claim for violation of the Ohio overtime

compensation statute, Ohio Rev. Code Ann. § 4111.03, on behalf of themselves and all members

of the Ohio Class for which certification is sought pursuant to Fed. R. Civ. P. 23.

        51.     At all times relevant, Defendant was an employer covered by the Ohio overtime

compensation statute, Ohio Rev. Code Ann. § 4111.03.

        52.     Defendant violated the Ohio overtime compensation statute, Ohio Rev. Code

Ann. § 4111.03, by failing to pay overtime compensation to its non-exempt hourly correctional

and detention officers.

        53.     Defendant’s violations of Ohio Rev. Code Ann. § 4111.03 injured Plaintiffs

Ballard and Caposell and the Ohio Class members in that they did not receive overtime

compensation due to them pursuant to that statute.

        54.     Ohio Rev. Code Ann. § 4111.10(A) provides that Defendant, having violated §

4111.03, is “liable to the employee[s] affected for the full amount of the overtime wage rate,

less any amount actually paid to the employee[s] by the employer, and for costs and reasonable

attorney’s fees as may be allowed by the court.”




                                                   8

      Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 8 of 10 PageID #: 8
                                PRAYER FOR RELIEF


      WHEREFORE, Plaintiffs, and all similarly-situated employees, collectively pray that this

Honorable Court:

      A.     Conditionally certify this case as an FLSA “collective action” pursuant to 29

             U.S.C. § 216(b) and direct that Court-approved notice be issued to similarly-

             situated persons informing them of this action and enabling them to opt in;

      B.     Certify this case as a class action pursuant to Fed. R. Civ. P. 23 on behalf of

             Plaintiffs Ballard and Caposell and other members of the Ohio Class;

      C.     Enter judgment against Defendant and in favor of Plaintiffs, the opt-ins, and the

             Ohio Class;

      D.     Award compensatory damages to Plaintiffs, the opt-ins, and the Ohio Class in the

             amount of their unpaid wages, as well the Plaintiffs and the opt-ins liquidated

             damages in an equal amount;

      E.     Award Plaintiffs, the opt-ins, and the Ohio Class members pre-judgment and post-

             judgment interest at the statutory rate; and,

      F.     Award Plaintiffs, the opt-ins, and the Ohio Class costs and attorney’s fees incurred

             in prosecuting this action and such further relief as the Court deems equitable and

             just.




                                               9

     Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 9 of 10 PageID #: 9
                                          Respectfully submitted,
                                          BIGELOW LEGAL P.C.

                                          /s/ Robert C. Bigelow
                                          Robert C. Bigelow, Esq. #022022
                                          4235 Hillsboro Pike, Ste. 217
                                          Nashville, TN 37215
                                          Telephone:     (615) 829-8986
                                          Email: bigelowlegal@gmail.com


                                          Counsel for Plaintiffs




                                    JURY DEMAND

  Plaintiffs hereby demand a trial by jury on all claims so triable.


                                          /s/ Robert C. Bigelow
                                          Robert C. Bigelow

                                          Counsel for Plaintiffs




                                             10

Case 3:20-cv-00418 Document 1 Filed 05/15/20 Page 10 of 10 PageID #: 10
